
	
		I
		112th CONGRESS
		1st Session
		H. R. 866
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2011
			Mr. Whitfield (for
			 himself and Mr. Pallone) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend and reauthorize the controlled substance
		  monitoring program under section 399O of the Public Health Service
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 National All Schedules Prescription
			 Electronic Reporting Reauthorization Act of 2011.
		2.Amendment to
			 purposeParagraph (1) of
			 section 2 of the National All Schedules Prescription Electronic Reporting Act
			 of 2005 (Public Law 109–60) is amended to read as follows:
			
				(1)foster the establishment of
				State-administered controlled substance monitoring systems in order to ensure
				that—
					(A)health care
				providers have access to the accurate, timely prescription history information
				that they may use as a tool for the early identification of patients at risk
				for addiction in order to initiate appropriate medical interventions and avert
				the tragic personal, family, and community consequences of untreated addiction;
				and
					(B)appropriate law enforcement, regulatory,
				and State professional licensing authorities have access to prescription
				history information for the purposes of investigating drug diversion and
				prescribing and dispensing practices of errant prescribers or pharmacists;
				and
					.
		3.Amendments to
			 controlled substance monitoring programSection 399O of the Public Health Service
			 Act (42 U.S.C. 280g–3) is amended—
			(1)in subsection
			 (a)(1)—
				(A)in subparagraph
			 (A), by striking or;
				(B)in subparagraph
			 (B), by striking the period at the end and inserting ; or;
			 and
				(C)by adding at the
			 end the following:
					
						(C)to maintain and operate an existing
				State-controlled substance monitoring
				program.
						;
				(2)by amending
			 subsection (b) to read as follows:
				
					(b)Minimum
				requirementsThe Secretary shall maintain and, as appropriate,
				supplement or revise (after publishing proposed additions and revisions in the
				Federal Register and receiving public comments thereon) minimum requirements
				for criteria to be used by States for purposes of clauses (ii), (v), (vi), and
				(vii) of subsection
				(c)(1)(A).
					;
			(3)in subsection
			 (c)—
				(A)in paragraph
			 (1)(B)—
					(i)in
			 the matter preceding clause (i), by striking (a)(1)(B) and
			 inserting (a)(1)(B) or (a)(1)(C);
					(ii)in
			 clause (i), by striking program to be improved and inserting
			 program to be improved or maintained; and
					(iii)in
			 clause (iv), by striking public health and inserting
			 public health or public safety;
					(B)in paragraph
			 (3)—
					(i)by
			 striking If a State that submits and inserting the
			 following:
						
							(A)In
				generalIf a State that
				submits
							;
					(ii)by
			 inserting before the period at the end and include timelines for full
			 implementation of such interoperability; and
					(iii)by
			 adding at the end the following:
						
							(B)Monitoring of
				effortsThe Secretary shall
				monitor State efforts to achieve interoperability, as described in subparagraph
				(A).
							;
					(C)in paragraph
			 (5)—
					(i)by
			 striking implement or improve and inserting establish,
			 improve, or maintain; and
					(ii)by
			 adding at the end the following: The Secretary shall redistribute any
			 funds that are so returned among the remaining grantees under this section in
			 accordance with the formula described in subsection (a)(2)(B).;
					(4)in the matter preceding paragraph (1) in
			 subsection (d), by striking In implementing or improving and all
			 that follows through (a)(1)(B) and inserting In
			 establishing, improving, or maintaining a controlled substance monitoring
			 program under this section, a State shall comply, or with respect to a State
			 that applies for a grant under subparagraph (B) or (C) of subsection
			 (a)(1);
			(5)in subsections
			 (e), (f)(1), and (g), by striking implementing or improving each
			 place it appears and inserting establishing, improving, or
			 maintaining;
			(6)in subsection
			 (f)—
				(A)in paragraph
			 (1)(B) by striking misuse of a schedule II, III, or IV substance
			 and inserting misuse of a controlled substance included in schedule II,
			 III, or IV of section 202(c) of the Controlled Substance Act;
			 and
				(B)by adding at the
			 end the following:
					
						(3)Evaluation and
				reportingSubject to subsection (g), a State receiving a grant
				under subsection (a) shall provide the Secretary with aggregate data and other
				information determined by the Secretary to be necessary to enable the
				Secretary—
							(A)to evaluate the
				success of the State’s program in achieving its purposes; or
							(B)to prepare and
				submit the report to Congress required by subsection (k)(2).
							(4)Research by
				other entitiesA department, program, or administration receiving
				nonidentifiable information under paragraph (1)(D) may make such information
				available to other entities for research
				purposes.
						;
				(7)by redesignating
			 subsections (h) through (n) as subsections (i) through (o),
			 respectively;
			(8)in subsections
			 (c)(1)(A)(iv) and (d)(4), by striking subsection (h) each place
			 it appears and inserting subsection (i);
			(9)by inserting after
			 subsection (g) the following:
				
					(h)Education and
				access to the monitoring systemA State receiving a grant under
				subsection (a) shall take steps to—
						(1)facilitate
				prescriber use of the State’s controlled substance monitoring system;
				and
						(2)educate
				prescribers on the benefits of the system both to them and
				society.
						;
			(10)by amending
			 subsection (l), as redesignated, to read as follows:
				
					(l)PreferenceBeginning 3 years after the date on which
				funds are first appropriated to carry out this section, the Secretary, in
				awarding any competitive grant under title V that is related to drug abuse (as
				determined by the Secretary) and for which only States or tribes are eligible
				to apply, may give preference to eligible States with applications approved
				under this section, to eligible States or tribes with existing controlled
				substance monitoring programs that meet minimum requirements under this
				section, or to eligible States or tribes that put forth a good faith effort to
				meet those requirements (as determined by the
				Secretary).
					;
			(11)in subsection
			 (m)(1), as redesignated, by striking establishment, implementation, or
			 improvement and inserting establishment, improvement, or
			 maintenance;
			(12)in subsection
			 (n)(8), as redesignated, by striking and the District of
			 Columbia and inserting , the District of Columbia, and any
			 commonwealth or territory of the United States; and
			(13)by amending
			 subsection (o), as redesignated, to read as follows:
				
					(o)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated $15,000,000 for fiscal year 2012 and $10,000,000 for each of
				fiscal years 2013 and
				2014.
					.
			
